Citation Nr: 0941945	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-29 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, evaluated as zero percent disabling.

2.  Entitlement to an increased rating for atrial 
fibrillation, evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for hypertension, 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 
INTRODUCTION

The Veteran had active military service from May 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is manifested by no 
worse than Level I hearing acuity in both ears.

2.  The Veteran's atrial fibrillation is not manifested by 
one to four episodes per year of paroxysmal atrial 
fibrillation or other supraventricular tachycardia documented 
by ECG or Holter monitor.

3.  The Veteran has not had diastolic blood pressures 
predominantly 110 or more, or systolic blood pressures 
predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the Veteran's 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.85 
(Diagnostic Code 6100), 4.86 (2009).

2.  The criteria for an increased rating for atrial 
fibrillation have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 
7010 (2009).

3.  The criteria for an increased rating for hypertension 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.7, 4.104, Diagnostic Code 7101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For an 
increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit or ask VA to obtain 
that are relevant to establishing entitlement to increased 
compensation.  Id. 

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2005, before the AOJ's initial adjudication of the 
claims.

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  Although the notification did not include 
the criteria for assigning disability ratings or for award of 
an effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Vazquez-Flores, supra, at 47, since the 
Veteran's claims will be denied, these questions are not 
before the Board.  

While the notification did not specifically include notice to 
the Veteran that, to substantiate an increased rating claim, 
he must provide, or ask VA to obtain, medical or lay evidence 
demonstrating the effect that worsening of his condition has 
on his daily life, the Board notes that the Veteran was 
apprised of this in correspondence dated in December 2008.  
Although the complete notice was not provided until after the 
RO initially adjudicated the Veteran's increased rating 
claims, the claims were properly re-adjudicated in June 2009, 
which followed the adequate notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  The RO also 
provided a statement of the case (SOC) and a supplemental 
statement of the case (SSOC) reporting the results of its 
reviews of the issues on appeal and the text of the relevant 
portions of the VA regulations.
Regarding VA's duty to assist, the RO obtained the Veteran's 
post-service medical records, and secured examinations in 
furtherance of his claims.  VA has no duty to inform or 
assist that was unmet.

VA opinions with respect to the rating question issues on 
appeal were obtained in December 2004, December 2005, and 
April 2009.  38 U.S.C.A. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA examinations 
obtained in this case are adequate for rating purposes, as 
they were predicated on a full reading of the Veteran's 
medical records.  They consider all of the pertinent evidence 
of record, to include the Veteran's post-service treatment 
records and the statements of the appellant, and provide the 
medical information necessary to apply the appropriate rating 
criteria.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the rating question issues on appeal has been 
met.  38 C.F.R. § 3.159(c)(4).

Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  



Bilateral hearing loss 

The Veteran was afforded a VA audiological examination in 
December 2005.  His claims file was reviewed.  The Veteran's 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
55
55
LEFT
10
10
10
55
55

Speech audiometry (in accordance with the Maryland CNC test) 
revealed speech recognition ability of 96 percent in the 
right ear and 100 percent in the left ear.  The Veteran 
reported problems understanding.

A VA treatment record dated in December 2008 indicated that 
the Veteran had puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
45
50
LEFT
10
10
20
50
55

The Veteran was afforded a second VA audiological examination 
in April 2009.  His claims file was reviewed.  The Veteran's 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
50
55
LEFT
10
15
20
50
60

Speech audiometry (in accordance with the Maryland CNC test) 
revealed speech recognition ability of 96 percent in the 
right ear and 98 percent in the left ear.  The Veteran 
reported difficulty hearing speech in noise and while on the 
phone.  

Defective hearing is rated in accordance with the criteria 
set forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the 
Veteran's bilateral hearing loss, the Board notes that 
hearing loss evaluations are determined by a mechanical 
application of the rating schedule, which is grounded on 
numeric designations assigned to audiometric examination 
results.  See, e.g., Acevedo-Escobar v. West, 12 Vet. App. 9, 
10 (1999).  Ratings range from zero to 100 percent based on 
organic impairment of hearing acuity.  Auditory acuity is 
gauged by examining the results of controlled speech 
discrimination tests, together with the results of puretone 
audiometric tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  To rate the degree of disability, the rating 
schedule establishes 11 auditory acuity levels ranging from 
level I, for essentially normal acuity, through level XI, for 
profound deafness.  38 C.F.R. § 4.85.  When an examiner 
certifies that use of the speech discrimination test is not 
appropriate because of, for example, inconsistent speech 
discrimination scores, the degree of disability is to be 
based only on puretone threshold averages utilizing Table 
VIA, Numeric Designation of Hearing Impairment Based Only on 
Puretone Threshold Average.  38 C.F.R. § 4.85(c).

The Board must also consider the provisions of 38 C.F.R. 
§ 4.86, which offers the possibility of a higher evaluation 
when exceptional patterns of hearing loss are present.  
Exceptional patterns are those where the puretone thresholds 
at each of the four evaluated frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, or where the puretone 
threshold at 1000 Hertz is 30 decibels or less and the 
puretone threshold at 2000 Hertz is 70 decibels or more.  As 
can be seen here, the Veteran does not have an exceptional 
pattern of hearing loss.  Therefore, the provisions of 
38 C.F.R. § 4.86 do not apply here.

The December 2005 VA audiological examination revealed an 
average puretone threshold of 33.75 for the right ear and 
32.5 for the left ear.  38 C.F.R. § 4.85(d).  Entering Table 
VI (abbreviated below from 38 C.F.R. § 4.85) with the above 
speech audiometry findings (with right ear average rounded up 
to 34 and left ear average rounded up to 33) and the speech 
recognition ability of 96 percent for the right ear and 100 
percent for the left ear, results in scores of I for each 
ear. 

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 

Entering Table VII (abbreviated below from 38 C.F.R. § 4.85) 
with the above results (both ears with an auditory acuity 
level of I) shows that, based on the December 2005 VA 
audiological examination results, the level of the Veteran's 
percentage of hearing impairment is zero percent, or non-
compensable.

Table VII
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear











The December 2008 VA treatment record revealed an average 
puretone threshold of 30 for the right ear and 33.75 for the 
left ear.  38 C.F.R. § 4.85(d).  The Board notes that the 
test results obtained do not comply with the requirements for 
examinations conducted for the purpose of rating hearing 
loss, as no speech discrimination scores were given.  
38 C.F.R. § 4.85.  Table VIA may be used when only puretone 
averages are available as certified by the examiner, see 
38 C.F.R. § 4.85(c).  
Entering Table VIA with the above speech audiometry findings 
(with left ear average rounded up to 34) results in scores of 
I for both ears.  See Table VIA, below, replicated from 
38 C.F.R. § 4.85.

Table VIA 
Numeric Designation of Hearing Impairment Based Only on 
Puretone Threshold Average

0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

Entering Table VII (abbreviated below from 38 C.F.R. § 4.85) 
with the above results (both ears with an auditory acuity 
level of I) shows that, based on the December 2008 VA 
treatment record, the level of the Veteran's percentage of 
hearing impairment is zero percent, or non-compensable.

Table VII
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear











Turning to the results of the April 2009 VA audiological 
examination, the Veteran had an average puretone threshold of 
33.75 for the right ear and 36.25 for the left ear.  
38 C.F.R. § 4.85(d).  Entering Table VI (abbreviated below 
from 38 C.F.R. § 4.85) with the above speech audiometry 
findings (with right ear average rounded up to 34 and left 
ear average rounded down to 36) and the speech recognition 
ability of 96 percent for the right ear and 98 percent for 
the left ear, results in scores of I for each ear. 

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 

Entering Table VII (abbreviated below from 38 C.F.R. § 4.85) 
with the above results (both ears with an auditory acuity 
level of I) shows that, based on the April 2009 VA 
audiological examination results, the level of the Veteran's 
percentage of hearing impairment is zero percent, or non-
compensable.

Table VII
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear











Here, the Veteran has been awarded a zero percent or non-
compensable rating.  The audiological examinations show that 
the Veteran's bilateral hearing loss does not rise to a 
compensable level.  Therefore, a higher rating is not 
warranted at any time during the pendency of this appeal.  

The above determination is based upon consideration of 
applicable rating provisions.  In Martinak v. Nicholson, 21 
Vet. App. 447, 455-56 (2007), the Court noted that VA had 
revised its hearing examination worksheets to include the 
effect of the Veteran's hearing loss disability on 
occupational functioning and daily activities.  See Revised 
Disability Examination Worksheets, Fast Letter 07-10 (Dep't 
of Veterans Affairs Veterans Apr. 24, 2007); see also 38 
C.F.R. § 4.10 (2009).  The Court also noted, however, that 
even if an audiologist's description of the functional 
effects of the Veteran's hearing loss disability was somehow 
defective, the Veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.

In this case, the December 2005 and April 2009 VA 
examinations included discussion of the Veteran's difficulty 
hearing.  The April 2009 VA examination, which was conducted 
after the examination worksheets were revised to include 
discussion of the effects of a hearing loss disability on 
occupational functioning and daily life, noted that the 
Veteran had difficulty hearing speech in noise and while on 
the telephone.  However, to the extent that the April 2009 
examination report did not include a discussion of the 
effects of the Veteran's hearing loss disability on 
occupational functioning and daily life, the Board finds no 
prejudice to the Veteran as a result of this omission because 
he alleged no such prejudice.  Moreover, the evidence does 
not show that the Veteran's difficulty understanding speech 
in noise and while on the telephone has resulted in marked 
interference with employment (the Veteran is retired) or 
activities of daily life.  Thus, any error on the part of the 
April 2009 VA examiner in failing to address the effects of 
the Veteran's hearing loss disability on occupational 
functioning and daily life in the examination report is 
harmless.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Atrial Fibrillation and Hypertension

The Veteran was afforded a VA examination in December 2004.  
His claims file was reviewed.  The Veteran's blood pressure 
readings were 138/76, 140/72, and 138/72.  He reported that 
he had not been into atrial fibrillation since 2002.  

Of record are numerous private treatment records dated 
through April 2009.  A record dated in August 2004 reveals 
that the Veteran's atrial fibrillation was asymptomatic.  A 
record dated in March 2008 shows that the Veteran had had no 
clinical recurrence of his atrial fibrillation.  Another 
record dated in April 2009 indicates that the Veteran was not 
having any fibrillation type symptoms.  The Veteran's claims 
file also contains numerous VA treatment records dated 
through December 2008.  A record dated in June 2005 shows 
that the Veteran reported that the last episode of atrial 
fibrillation occurred three years earlier.  

Additionally, the Veteran has submitted blood pressure 
readings dated from September 2005 to July 2006.  Out of the 
numerous readings listed, only two in October 2005 revealed 
diastolic pressure greater than 110; none showed systolic 
pressure of 200 or more.  The Board notes that none of the 
voluminous treatment records in the claims file indicate 
diastolic pressure of 110 or greater, or systolic pressure of 
200 or greater.

The Veteran's atrial fibrillation has been evaluated as 10 
percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 
7010 for supraventricular arrhythmias  The applicable 
diagnostic code provides for a 10 percent rating for 
permanent atrial fibrillation (lone atrial fibrillation), or; 
one to four episodes per year of paroxysmal atrial 
fibrillation or other supraventricular tachycardia documented 
by ECG or Holter monitor.  A 30 percent rating is for 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia, with more than four episodes per year documented 
by ECG or Holter monitor.  

His hypertension has been evaluated as 10 disabling under 
38 C.F.R. § 4.104, Diagnostic Code 7101 for hypertensive 
heart disease (hypertension and isolated systolic 
hypertension).  The applicable diagnostic code provides for a 
10 percent rating for diastolic pressure predominantly 100 or 
more, or systolic pressure predominantly 160 or more, or 
where an individual with a history of diastolic blood 
pressure predominantly 100 or more requires continues 
medication for control.  A 20 percent rating is for diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.

During the pendency of the appeal, the diagnostic code 
associated with hypertension was amended.  See 71 Fed. Reg. 
52, 457-60 (Sept. 6, 2006) (as codified).  Effective October 
6, 2006, a note was added after the rating criteria of 
Diagnostic Code 7101 concerning separate evaluations of 
hypertension and other heart diseases.  However, this change 
is applicable only for claims filed on or after the effective 
date of the final rule - October 6, 2006.  With regard to the 
present appeal, the Veteran's claim was filed in September 
2005.  

Beginning with the Veteran's atrial fibrillation, here, the 
medical evidence does not show that the Veteran has had more 
than four episodes per year documented by ECG or Holter 
monitor.  Rather, the evidence shows that it is asymptomatic, 
as indicated by the August 2004 private treatment record, and 
the Veteran's report in June 2005 that his atrial 
fibrillation last occurred three years earlier.  
Additionally, as recently as April 2009, the Veteran has 
denied having fibrillation type symptoms.  None of the 
voluminous medical records show more than four episodes of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia.  Therefore, a higher rating is not warranted at 
any time during the pendency of this appeal.

Turning to the Veteran's hypertension, here, the medical 
evidence shows that the Veteran's diastolic blood pressure 
has never been predominantly 110 or more, nor has his 
systolic blood pressure been predominantly 200 or more.  As 
noted above, of the many blood pressure readings noted in the 
claims file, only two showed diastolic pressure above 110.  
Additionally, at the Veteran's VA examination in December 
2004, his systolic blood pressures were not 200 or more, and 
his diastolic blood pressures were not 110 or more.  
Therefore, a higher rating is not warranted at any time 
during the pendency of this appeal.

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2009).  The current 
evidence of record does not demonstrate that the bilateral 
hearing loss, atrial fibrillation, and hypertension has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  § 3.321.  It is undisputed 
that the Veteran's bilateral hearing loss, atrial 
fibrillation, and hypertension have an adverse effect on 
employability, but it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2009).  In this case, the 
very problems reported by the Veteran are specifically 
contemplated by the criteria discussed above, including the 
effect on his daily life.  38 C.F.R. § § 4.10, 4.40.  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.


ORDER

Entitlement to an increased rating for bilateral hearing loss 
is denied.

Entitlement to an increased rating for atrial fibrillation is 
denied.

Entitlement to an increased rating for hypertension is 
denied.



____________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


